COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Coleman
UNPUBLISHED



              TODD M. JACK
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1021-13-4                                               PER CURIAM
                                                                                     SEPTEMBER 3, 2013
              VIRGINIA EMPLOYMENT COMMISSION


                               FROM THE CIRCUIT COURT OF THE CITY OF WINCHESTER
                                              John E. Wetzel, Jr., Judge

                               (Todd M. Jack, pro se, on brief).

                               No brief for appellee.


                     Todd M. Jack appeals from a February 28, 2013 final order of the circuit court dismissing

              Jack’s petition for judicial review of the Virginia Employment Commission’s (VEC’s) findings

              that he is disqualified from receiving unemployment benefits and that he is liable to repay the

              VEC for unemployment compensation benefits he fraudulently obtained. The VEC filed a

              motion to dismiss Jack’s appeal to this Court for Jack’s failure to comply with numerous rules of

              this Court, and a motion for summary disposition pursuant to Rule 5A:27.

                     We have reviewed the record, the opinions of the VEC deputy commissioner, the VEC

              appeals examiner, the VEC special examiner, and the circuit court’s February 28, 2013 final

              order, and find that this appeal is without merit. Accordingly, we affirm for the reasons stated in

              the special examiner’s opinions, as affirmed by the circuit court in its final order dismissing

              Jack’s petition for judicial review of the VEC’s decision. See In the matter of Jack, Comm’n

              Decisions 105055-C and 105056-C (Oct. 3, 2012), aff’d, Jack v. Virginia Emp't Comm’n, Case


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
No. CL12000508-00 (Winchester Circ. Ct. Feb. 28, 2013). Appellant waived oral argument, and

we summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-